Citation Nr: 9930260	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
arteriosclerotic heart disease with hypertension, currently 
rated as 30 percent disabling.  

(The issue of entitlement to payment or reimbursement by VA 
in connection with unauthorized medical services rendered the 
veteran from December 10 to December 13, 1994, at Memorial 
Hospital, Chattanooga, Tennessee, is the subject of a 
separate disposition by the Board of Veterans' Appeals 
(Board)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1975.  

This case is before the Board on appeal from a December 1995 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio.  

This case was last before the Board in July 1998, at which 
time it was remanded for further development.  Pursuant to 
the same, a hearing was held before the undersigned Member of 
the Board at the RO in November 1998.  

At his above-cited November 1998 personal hearing, the 
veteran asserted a claim of entitlement to an increased 
rating for his service-connected arteriosclerotic heart 
disease with hypertension.  Such claim is, therefore, 
referred to the RO for adjudication.


FINDING OF FACT

Material improvement, at the time of the effectuation of a 
December 1995 rating reduction for the veteran's service-
connected arteriosclerotic heart disease with hypertension 
from 60 percent to 30 percent disabling, was shown; the 
related manifestations of such service-connected disability, 
as of December 1995, included a heart of normal size, the 
non-precipitation of dyspnea on ambulation, and an ability to 
perform ordinary manual labor.  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for 
arteriosclerotic heart disease with hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.344 and Part 4, Diagnostic Code 7005 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for arteriosclerotic heart 
disease with hypertension, for which the RO has assigned a 30 
percent rating under the provisions of Diagnostic Code 7005 
of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected heart disease.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 7005 (1995), a 
30 percent rating is warranted for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, with 
ordinary manual labor being feasible; a 60 percent rating is 
warranted following a typical history of acute coronary 
occlusion or thrombosis, with circulatory shock, etc., or 
with history of substantiated repeated anginal attack, with 
more than light manual labor not feasible.  

The record reflects that service connection for hypertension 
was established in the mid-1970's.  Thereafter, the veteran 
was hospitalized, with his admission having apparently been 
in response to experiencing an episode of "chest pain", at 
a VA facility in September-October 1987.  The related 
discharge diagnoses included hypertension and 
arteriosclerotic heart disease.  When examined by VA in 
January 1991, the veteran indicated that he had experienced a 
myocardial infarction in 1985.  His blood pressure, in the 
sitting position, was recorded as being 126/84.  Pertinent X-
ray examination revealed that the veteran's heart was 
"mild[ly]" enlarged, and an electrocardiogram (EKG) 
administered in conjunction with the VA examination was 
interpreted to have been suggestive of an old myocardial 
infarction.  Based on the foregoing, service connection was 
established for "arteriosclerotic heart disease with 
hypertension", rated as 60 percent disabling under 
Diagnostic Code 7005, effective from September 1, 1987, in a 
rating decision entered in April 1991.

A report pertaining to the veteran's hospitalization in a VA 
facility in March 1994 reflects that he underwent cardiac 
catheterization at that time. When the veteran was examined 
by VA in May 1994, he complained of experiencing "chest 
pain" with any type of exertion.  On physical examination, 
the veteran's blood pressure in the reclining and standing 
position was 126/86 and 116/82, respectively.  Findings on an 
EKG administered in conjunction with the VA examination 
included a sinus bradycardia.  On chest X-ray examination, 
there was no evidence "of any acute cardiopulmonary 
disease".  The diagnoses included hypertension as well as 
coronary artery disease with angina.

Thereafter, when he was examined by VA in February 1995, the 
veteran complained of experiencing (as recorded by the VA 
examiner) "intermittent chest pain associated with" 
shortness of breath.  The shortness of breath and chest pain, 
according to the veteran, were initiated by walking, though 
he was unable to "define how far" such distance was.  The 
examiner was able to walk the veteran "across the room in 
the clinic" as well as "transfer him....from chair to bed" 
with, in each instance, "no symptoms".  The veteran's blood 
pressure in the recumbent and standing position was recorded 
as being 132/86 and 110/76, respectively.  Findings on an EKG 
administered the veteran in conjunction with the VA 
examination included "normal sinus rhythm" and left 
anterior hemiblock.  Chest X-ray examination, which was 
interpreted as being within normal limits, revealed a 
"normal cardiac silhouette".  Based, apparently 
principally, on the findings obtained in conjunction with the 
February 1995 VA examination, a rating decision entered in 
August 1995, the narrative of which noted that the provisions 
of 38 C.F.R. § 3.105(e) were for application, proposed to 
reduce the evaluation for the veteran's service-connected 
heart disease from 60 percent disabling to 30 percent 
disabling.  Notification to the veteran, dated August 10, 
1995, advised him of the proposed rating reduction as well as 
his opportunity to submit, within 60 days from the date of 
the notice, additional evidence tending to show that the 
reduction should not be made.  No evidence was received from 
the veteran in response to the foregoing item of 
correspondence.  Observing that the veteran was free of chest 
pain when ambulating on the occasion of his February 1995 VA 
examination and that chest X-ray examination had revealed a 
normal cardiac silhouette, the rating board, in a decision 
entered in December 1995, effectuated the reduction, to 
30 percent disabling, effective from March 1, 1996, which had 
been proposed relative to the veteran's service-connected 
heart disease in the August 1995 rating decision.

In objecting to the foregoing reduction, the veteran 
contends, in substance, that his service-connected heart 
disease was as disabling when the rating reduction, to 30 
percent, was effectuated in December 1995 as when the former 
60 percent rating was awarded in April 1991.  In considering 
the veteran's claim for restoration of his former 60 percent 
rating for his service-connected heart disease, the Board 
would initially point out that the proposed August 1995 
rating reduction and subsequent notification to the veteran, 
wherein, as required pursuant to 38 C.F.R. § 3.105(e), he was 
advised of the recent improvement in his physical condition 
and notified of the proposed reduction in his evaluation for 
his service-connected heart disease as well as his 
opportunity to submit evidence indicating that the reduction 
should not be made, is found to comply with the provisions of 
such regulation.  The Board further notes that, inasmuch as 
the veteran's 60 percent rating for heart disease had been in 
effect for more than five years, the provisions of 38 C.F.R. 
§ 3.344(a), which pertain to examination reports indicating 
improvement in the disability at issue, also bear on the 
proposed reduction in his 30 percent evaluation.  See 
38 C.F.R. § 3.344(c).

The provisions of 38 C.F.R. § 3.344(a) specify, in pertinent 
part, that examinations less full and complete than those on 
which compensation payments were authorized or continued will 
not be used as a basis for reduction.  In this regard, the 
Board would point out that the April 1991 rating decision, in 
which service connection was established for arteriosclerotic 
heart disease with hypertension and a 60 percent rating 
therefor was assigned under Diagnostic Code 7005, was 
apparently chiefly predicated on a report pertaining to the 
veteran's examination by VA in January 1991.  In considering 
whether the May 1994 and February 1995 VA examinations, on 
the basis of the reports of which the December 1995 rating 
reduction for heart disease with hypertension was predicated, 
were (either singly or collectively) as adequate as the 
January 1991 VA examination preceding the April 1991 award of 
a 60 percent rating, the Board would emphasize that, as was 
true of the January 1991 VA examination (except that it 
featured the recordation of blood pressure in only one 
position), both the May 1994 and February 1995 VA 
examinations featured an EKG, chest X-ray examination, and 
recordation of the veteran's blood pressure in at least two 
positions.  Given the foregoing, then, the Board is of the 
opinion that the pertinent provision of 38 C.F.R. § 3.344(a), 
insofar as bearing on the sufficiency of the examinations 
afforded the veteran preceding the December 1995 rating 
reduction when compared with the evidence before the rating 
board when his 60 percent rating was granted in April 1991, 
have been complied with.

The Board is also cognizant that 38 C.F.R. § 3.344(a) further 
requires that, when a rating board determines that the 
disability at issue has materially improved, the rating board 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  In this regard, the Board would 
point out that while there was X-ray evidence of cardiac 
enlargement in the rating board's possession in April 1991, 
the veteran's heart was specifically found to be "of normal 
size" on chest X-ray examination accomplished in conjunction 
with his February 1995 examination by VA.  Further, while 
there was evidence of respiratory distress of sufficient 
severity as to preclude the veteran from engaging in even 
light manual labor (given the reference to the veteran's use 
of an "inhaler" when examined by VA in January 1991) in the 
possession of the rating board in April 1991, the VA examiner 
in February 1995, in contrast, specifically indicated, 
presumably consistent with an ability to perform ordinary 
manual labor, that the veteran exhibited no shortness of 
breath on accompanied ambulation.  Given the foregoing 
considerations, the Board is of the opinion that the evidence 
in the rating board's possession when effectuating the 
December 1995 rating reduction was sufficient to permit an 
inference that the overall improvement shown at that time was 
reasonably certain to be maintained under the ordinary 
conditions of life.

Accordingly, in light of the reasoning advanced above bearing 
on the sufficiency of the May 1994 and February 1995 VA 
examinations as well as the improvement in the veteran's 
service-connected heart disease with hypertension reflected 
on the related reports thereof, the Board concludes that a 
preponderance of the evidence demonstrates that the rating 
reduction (to 30 percent) effectuated in the December 1995 
rating decision was warranted.  Therefore, restoration of a 
60 percent rating for the veteran's service-connected heart 
disease with hypertension, currently rated as 30 percent 
disabling from March 1, 1996, is denied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.344 and Part 4, Diagnostic 
Code 7005.

In reaching the foregoing determination, the Board is 
cognizant that the rating criteria incident to Diagnostic 
Code 7005, effective January 12, 1998, was recently revised 
by VA.  See 62 Fed. Reg. 65,207-224 (December 11, 1997).  
However, the United States Court of Appeals for Veterans 
Claims has recently indicated, in Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), that the effective date of a revised 
regulation prevents the application, prior to such effective 
date, of the liberalizing rule addressed in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, inasmuch as 
the duration at issue relative to this appeal precedes, in 
its entirety, the effective date (i.e., January 12, 1998) of 
the revised criteria of Diagnostic Code 7005 recently 
promulgated by VA, such revised criteria is of no bearing to 
alter the disposition advanced by the Board hereinabove.  


ORDER

Restoration of a 60 percent rating for arteriosclerotic heart 
disease with hypertension is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

